Citation Nr: 0707058	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  00-18 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 3, 1995, 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Sandra W. Wischow, Esq.


WITNESS AT HEARING ON APPEAL

Veteran and C.L.V.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1963 to March 
1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which effectuated a Board grant of 
TDIU and assigned an effective date of May 3, 1995.  The 
Board twice denied an effective date earlier than May 3, 
1995, for the grant of TDIU, by decisions dated in April 2001 
and December 2004.  The veteran appealed the denials, and the 
U.S. Court of Appeals for Veterans Claims (Court) vacated the 
Board decisions.  Most recently, in January 2006, the Court 
ordered that the Board readjudicate the claim consistent with 
the parties' January 2006 Joint Motion.  


FINDINGS OF FACT

1.  The veteran filed a TDIU claim on August 10, 1987, which 
he abandoned by failing to respond to an August 28, 1987, RO 
request for more information within one year of the request.

2.  The veteran filed a TDIU claim on June 6, 1991.  At that 
time, service connection was in effect for six disabilities, 
with a total combined disability rating of 20 percent, 
effective December 1, 1985.

3.  Schedular TDIU criteria in 38 C.F.R. § 4.16(a) were met 
as of May 3, 1995, as the rating for low back strain with 
discogenic disease and left sciatica was increased to 60 
percent and the total combined disability rating was 
increased to 70 percent.

4.  Since May 3, 1995, the veteran has been unable to perform 
substantially gainful activity as a result of service-
connected disabilities.

5.  The veteran has two years of college education and work 
experience as an airport manager, long-haul truck driver, 
convenience store attendant, and paralegal.


6.  The veteran was not precluded from securing and following 
some form of substantially gainful employment consistent with 
his education and work experience as a result of his service-
connected disabilities before May 3, 1995.


CONCLUSIONS OF LAW

1.  Failure to respond to RO request for information and 
evidence necessary to decide the merits of the August 1987 
TDIU claim constituted abandonment of that claim.  38 C.F.R. 
§ 3.158 (2006).

2.  Criteria for an effective date earlier than May 3, 1995, 
for the assignment of TDIU are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.1- 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

The veteran asserts that an effective date of April 1986 
should be assigned for the grant of TDIU because he became 
unable to work due to his service-connected low back 
disability then.  Alternatively, he contends that an 
effective date of June 6, 1990 is warranted because he filed 
a TDIU claim on June 6, 1991, and it is factually 
ascertainable that an increase in disability occurred before 
June 6, 1991.

Background

Service connection was granted for recurrent low back strain, 
recurrent neck strain, residuals of a fractured vertebra, 
bilateral hearing loss, residuals of a right medial 
meniscectomy, and residuals of a fractured right 5th 
metacarpal in January 1984, and a 30 percent combined 
disability rating was assigned effective April 1, 1983, the 
day after discharge.  A September 1985 rating decision 
decreased the rating assigned for low back strain from 20 
percent to 10 percent, effective December 1, 1985, due to 
improvement shown on examination.  As a consequence, the 
total combined rating was decreased to 20 percent effective 
December 1, 1985.

In May 1987, the veteran submitted hospitalization records 
concerning treatment for increased low back pain.  A June 
1987 VA examination report shows a history of low back pain 
and a fractured 9th thoracic vertebra.  In a July 1987 rating 
decision, the RO continued the total 20 percent rating 
assigned.

On August 10, 1987, the veteran reported that he was unable 
to work and would not be able to pursue vocational 
rehabilitation until at least December.  He submitted a May 
1987 statement from his VA treating physician instructing him 
not to work for three weeks.  On August 28, 1987, the RO sent 
the veteran a letter requesting that he submit additional 
information if he wished to reopen his TDIU claim, and 
informing him that the medical evidence submitted was 
insufficient to reopen the claim because it did not discuss a 
specific disability or state why he is unable to work.  
Although the veteran submitted in 1988 numerous statements 
concerning an application for annual clothing allowance, he 
neither responded to the RO's request for additional 
information concerning unemployability, nor inquired about an 
outstanding TDIU claim within a year after the August 1987 RO 
letter.

VA treatment records dated from 1988 to 1991 reflect periodic 
complaints of low back and leg pain and treatment with a TENS 
unit and a back brace.  The veteran reported that he worked 
full-time as a long-haul truck driver for approximately six 
months in 1989.  He contends that, to the extent those VA 
clinical records specifically concern treatment for low back 
pain, they constitute an informal claim for increased 
disability rating consistent with 38 C.F.R. § 3.157(b)(1).  

The veteran was awarded VA vocational rehabilitation 
subsistence allowance in April 1991, covering the period from 
May 1991 to May 1992 for full-time training with a 12-hour 
course load.  In May 1991, he was awarded Social Security 
Administration (SSA) benefits effective December 28, 1989, 
based on chronic lumbar strain disability, which is service-
connected, and somatoform disorder, which is not.

On June 6, 1991, the veteran submitted an application for 
increased rating based on individual unemployability, 
asserting that he last worked as a truck driver in December 
1989.  He reported previous employment as an airport manager 
and one year of college education.  In August 1991, he 
asserted that he was unable to work as a result of his 
service-connected low back disability.

On VA examination in September 1991, the veteran reported 
inability to work since 1989 due to low back pain; he also 
complained of swelling in the right knee.  The examiner noted 
a normal gait without any limp and the ability to undress and 
dress without discomfort.  Examination of the back 
demonstrated exaggerated spinous tenderness from T-12 to S-1, 
but not paravertebral spasm or pelvic tilt or neurological 
deficit, and the veteran had lumbar flexion to 80 degrees, 
extension to 10 degrees, and lateral flexion to 30 degrees 
bilaterally.  The examiner noted that the veteran apparently 
was not exerting his maximum effort.  On examination of the 
right knee, the examiner found no swelling, tenderness, 
erythema or crepitation and the knee appeared to be stable.  
The veteran extended the knee to 0 degrees and actively 
flexed it to 110 degrees; passive flexion was to 140 degrees.  
The diagnostic impressions rendered included a history of 
fracture of the T-7 vertebra without sequelae, osteoarthritis 
of the lumbar spine with strong psychological overlay, and 
residuals of meniscectomy of the right knee.  The examiner 
did not opine as to functional limitation due to the service-
connected disabilities.

The veteran's vocational rehabilitation file reflects that 
the veteran met with his counselor in March 1992.  The 
veteran was taking 18 credit hours in his last term, that he 
related his medical condition had worsened, and that he was 
pursuing a total VA disability rating.  The counselor stated 
that she "did not notice that [he] had any significant back 
discomfort while standing, sitting or walking during and 
after the interview."  The counselor also reported that he 
appeared job-ready and eager for placement.  Vocational 
rehabilitation subsistence allowance was renewed for the 
period of May 1992 to July 1992 for additional full-time 
training.

The veteran unsuccessfully applied for employment as a 
paralegal at several law firms and the Florida Department of 
Transportation in 1992.  The rejection letters, dated between 
April and June 1992, cite as reasons for rejection 
unavailability of open positions and/or lack of demonstrated 
qualifications.  The veteran also submitted a copy of an 
August 1993 letter from the Florida Department of Health and 
Rehabilitation Services indicating that another candidate was 
selected for a paralegal position.

The veteran was hospitalized for approximately one week in 
March 1994 and treated for complaints of low back pain, 
bilateral hip pain and left leg pain.  He was taking no 
medication at the time of admission and related working 
occasionally as a paralegal.  He underwent CT-myelogram which 
showed some small disc bulges, but no true herniation; there 
was no evidence of a gross bulge that would require surgery.  
He received epidural steroid injections and was discharged in 
a stable condition with pain medication and an anti-
depressant.

The veteran's VA vocational rehabilitation counselor wrote a 
report on July 6, 1994, the day she met the veteran, that 
"there are no medical problems which will preclude [him] 
from continuing to pursue his academic career" and that he 
was unemployed and did not plan to further pursue employment 
until he completed his education.  The veteran withdrew from 
eight of his twelve credit-hours in the fall of 1994 and did 
not register for classes starting in January 1995.

An updated TDIU application, submitted in November 1994, 
reflects that the veteran had two years of college education 
and work experience as an airport manager, a truck driver, 
and as a convenience store attendant.

In December 1994, the veteran underwent VA orthopedic 
examination and related that he was never without pain; he 
walked with the aid of a cane.  He was able to forward-flex 
to 45 degrees with posterior bending to 15 degrees, bending 
to the right to 10 degrees, and bending to the left to 20 
degrees.  X-rays appeared essentially normal with slight 
protrusion of the annulus at L-4 without any impingement.  
The examiner concluded that the veteran had chronic left 
lumbar pain with possible neuropathy and status-post medial 
meniscectomy of the right knee with no significant current 
problem.

On May 3, 1995, the veteran was fitted for a chair with a 
back brace due to the severity of his low back pain.  He also 
requested a brace for his right knee.

Upon VA examination in March 1996, the veteran reported pain 
upon standing, sitting, and lying down, and that he required 
a back brace and was unable to sit in a regular chair due to 
back pain.  Forward flexion was to 30 degrees, extension was 
to 5 degrees, and lateral flexion and rotation were to 5 
degrees bilaterally.  No neurological deficit was found.  The 
examiner diagnosed chronic low back pain with discogenic 
disease and left sciatica, with symptoms "getting much 
worse."

The veteran underwent another VA examination in March 1997, 
and related having been unable to work since 1989 due to back 
pain.  The examiner reiterated this statement in his 
discussion of the veteran's disability, but did not 
specifically render the opinion that the veteran had been 
unable to work due to back pain.  The examiner did opine, 
however, that the veteran would be unable to perform work 
requiring prolonged periods of sitting, standing, stooping, 
bending or lifting.

In January 2001, the veteran and a friend testified before 
the Board.  The veteran stated that he was unemployable in 
1986 due to a low back disorder and his treating VA physician 
was adamant at that time that he not work for fear of re-
injuring his back.  He testified that he used a wheelchair at 
that time, but worked as a long-haul truck driver on and off 
between 1986 and 1989.  He testified that he eventually 
stopped working in 1989 because his pain medication prevented 
him from operating a vehicle, and that he earned a paralegal 
degree, but that he cannot obtain employment due to his 
physical disabilities even though the rejection letters did 
not explicitly state so.

Date of Claim

The veteran asserts that a TDIU claim was submitted before 
June 6, 1991.  The record clearly shows that he requested an 
increase in his disability rating in April 1987 and that 
claim was adjudicated in July 1987.  He did not appeal that 
decision, but submitted a letter on August 10, 1987 regarding 
the inability to work and/or attend vocational 
rehabilitation.  The RO requested clarification of the 
veteran's intent in an August 28, 1987 letter.  The veteran 
did not respond.  He did, however, submit an application for 
TDIU on June 6, 1991.

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a).  The 
provisions of 38 C.F.R. § 3.1(q) indicate that written VA 
notices are to be sent to "a claimant or payee at his or her 
latest address of record."

Based on the above, the Board finds that the veteran 
abandoned his August 1987 claim, whatever its nature, by 
failing to respond to the request for additional information.  
There is no dispute as to whether the August 28, 1987 RO 
letter was sent to the veteran's address of record as the 
veteran continued to correspond with the RO regarding other 
matters throughout 1988.  

As for the contention that the VA medical treatment records 
dated in 1990 are an informal increased rating claim (see 
July 2005 brief of appellant's counsel, p. 13), the Board has 
reviewed the VA clinical records dated in or near 1990, and 
notes that the record dated earliest of these is that 
concerning a March 1988 visit to the orthopedic clinic 
discussing, among other things, the veteran's use of a brace, 
but not a "TNS" unit, presumably referring to the veteran's 
back problems.  That record appears to be the one dated most 
near the August 1987 claim.  Thus, for the purposes of 
establishing one or more dates of informal claim(s) for the 
purposes of TDIU entitlement, including an increased rating 
claim, the Board has considered the March 1988 VA treatment 
records, but, as explained earlier, the veteran had until 
August 1988, one full year after the RO asked him to respond 
to the August 1987 letter and well after the March 1988 
orthopedic clinic visit, but he failed to respond.  

As for 1990-91 VA clinical records that concern treatment for 
back pain, they may be considered an informal increased 
rating claim filed after the veteran abandoned his August 
1987 claim.  Also, an alternative, later date of a TDIU claim 
is that filed on June 6, 1991.  However, as explained below, 
the Board finds that entitlement to TDIU is not warranted 
before May 3, 1995.  

Total Rating

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more with sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Even if a veteran does not meet the above schedular TDIU 
criteria, he nonetheless could be entitled to extraschedular 
TDIU under 38 C.F.R. § 4.16(b), which allows for a veteran 
who does not meet schedular TDIU requirements, but who is 
deemed by the Director of Compensation and Pension Services 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, to be 
rated totally disabled.  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on his 
employability must be considered and the claim submitted to 
the Director for determination.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon a veteran's actual 
industrial impairment.  In a pertinent precedent decision, VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria for determining 
unemployability include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2,317 (1992).

The Court has held that a veteran's advancing age and 
nonservice-connected disabilities may not be considered in 
the determination of whether a veteran is entitled to TDIU.  
For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places him in a different position than other veterans with 
the same disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough to prove unemployability.  Additionally, it is noted 
that a high rating itself is indicative of the extent of a 
disability.  Thus, the question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

As of June 6, 1991, service connection was in effect for six 
disabilities with a combined 20 percent rating.  There is no 
dispute that it was not until May 3, 1995, the effective date 
for an increase in rating for the low back disability, that 
schedular TDIU requirements were met.  Thus, under 38 C.F.R. 
§ 4.16(a), an effective date prior to May 3, 1995, must be 
denied.  The veteran argues, however, that under Section 
4.16(b), a total rating should have been granted based on the 
facts that were ascertainable at the time he submitted his 
claim.  Again, for the purposes of this analysis, the Board 
considers the 1990 and/or 1991 VA clinical records as an 
informal claim, in addition to the formal TDIU claim filed in 
June 1991.  

As of 1990-1991 (that is, based on the VA outpatient 
treatment records and the June 1991 TDIU claim), the veteran 
had a year of college education and work experience as an 
airport manager, long-haul truck driver, convenience store 
attendant, and paralegal.  He was enrolled in school and 
carrying a full-time course load.  Vocational rehabilitation 
notes dated before 1995 did not suggest that he was 
physically incapable of attending classes and/or performing 
some type of job.  Vocational rehabilitation records indicate 
that, as of October 1990, the veteran was noted not to have 
had "too much trouble" with his back while sitting in class 
by standing and taking breaks periodically.  A December 1993 
vocational rehabilitation record notes that the veteran 
consistently has complained about his back pain and the 
counselor's belief that the rating then in effect might be 
"a little low" if the veteran's complaints are justified, 
but he nonetheless observed that, at that time, the veteran 
does not have a "serious" employment handicap.  Even as of 
July 1994, a VA vocational rehabilitation counselor said, in 
a "Special Report of Training" following a July 1994 
meeting with the veteran, that the veteran, who has a 
cervical and lumbar spine problems and is a full-time 
student, does not have medical problems that would preclude 
him from pursuing his studies.  

Also, neither the treatment records, nor examination reports, 
demonstrated an inability to perform some type of gainful 
work as a result of service-connected disabilities before 
1995.  On this point, the Board has considered the various 
records, including 1987 VA outpatient care records directing 
the veteran to rest in bed and take Flexiril and Dr. Zorn's 
May 1987 record instructing him to rest and not work for 
three weeks.  These records might indicate periods of acute 
exacerbation of pain or flare-ups, but they do not support a 
conclusion that he is totally incapable of performing any 
type of gainful employment consistent with his education and 
experience.  

As for a September 1987 private clinical record reflecting a 
clinician's (Orlando Orthopedic Center) statement that he 
"feel[s]" that the likelihood of the veteran's return to 
work is low, that statement must be considered within the 
context of that record, and as well, the same care provider's 
other treatment notes record records dated near September 
1987.  Those records are associated with treatment following 
aggravated injury following an on-the-job injury earlier in 
1987 and a worker's compensation claim based on that injury.  
Also, other records from the same provider indicate 
involvement in an automobile accident later, in October 1987.  
Even then (see October 30, 1987 notes) and, as well, later, 
as reflected in February 1988 notes, the treating clinician 
specified that the veteran's ability to return to work as a 
tractor trailer driver would be impeded, but that vocational 
rehabilitation might be warranted and that a sedentary job 
might be appropriate for him.  Such evidence does not warrant 
a conclusion that the veteran was unemployable; rather, it 
would suggest that, despite the exacerbated back condition, 
the veteran likely would be able to perform a job that 
presumably would require less movement, like a paralegal 
position.  For example, a "desk job" would not require 
repeated climbing in and out of a high driver's seat as would 
be required of a tractor trailer driver, and would be 
amenable to periodic breaks for stretching or shifting of 
position, whereas a tractor trailer driver probably would 
need to remain in a seat for the duration of a long-distance 
drive.  Also, in an office job, difficulty lifting files, 
books, etc., could be managed to some extent with the use of 
a rolling cart.  Given these considerations and other 
evidence discussed elsewhere in this decision disfavoring a 
conclusion that the veteran was totally disabled for TDIU 
purposes before May 1995, the Board respectfully disagrees 
with the argument that the record was somehow inadequate or 
unclear such that it should have sought a clinical opinion to 
determine whether or not he was unemployable before May 1995.  
On the contrary, the Board finds that the record contains 
sufficient evidence to decide that issue.  

Further, the veteran asserts that the job rejections letters, 
dated in 1992-93, and responsive to his paralegal job 
inquiries, support his contention that he was unemployable.  
The Board disagrees as the veteran's continued efforts to 
pursue work and participate in his education are indicative 
of the veteran's own belief that he is physically capable of 
performing those activities, which is not irrelevant here as 
an individual with physical limitations may be in the best 
position to know the extent to which such limitations might 
affect his work performance in a job field or area with which 
he is familiar.  On this point, 1994 VA hospitalization 
records document his own report that he does occasional 
paralegal work.  The fact that a person might not have been 
consistently employed full-time does not mean that that 
individual is physically incapable of working.  In fact, as 
noted earlier, the veteran's vocational rehabilitation 
records reflect that he was not physically limited in his 
ability to pursue his education and/or employment.  Further, 
at one point, the veteran decided not to further pursue 
employment until his education was complete.  

Additionally, the fact that the veteran was rejected for a 
number of paralegal jobs is not adequate proof of 
unemployability for TDIU purposes.  The nature of the 
veteran's service-connected disabilities is physical 
disability, and it is the veteran's contention that physical 
limitations, primarily due to back pain, are an impediment to 
gainful employment.  However, as was noted by veteran's 
counsel, the potential employers, primarily law firms, would 
not have cited as a reason for rejection the veteran's 
physical disability, and the Board agrees on this point.  Nor 
would it be reasonable to presume that an applicant for a 
paralegal position would volunteer to a potential employer 
detailed information about the nature and extent of his or 
her back problems when initially inquiring about a position.  
The veteran in this case, in all likelihood, did not do so 
when he inquired about various paralegal jobs in 1992.  An 
applicant may be rejected for jobs for a variety of reasons 
that are completely unrelated to his or her qualifications or 
ability, and indeed, a number of the rejection letters the 
veteran supplied indicate that a position is not available or 
that another person was hired.  To the extent one reason for 
rejection was lack of demonstration of adequate 
qualifications, it is entirely reasonable to conclude that, 
by "qualifications," the potential employer was referring 
to appropriate paralegal education, training, and/or prior 
experience as a paralegal (whether in terms of number of 
years and/or in specific areas of the law) and not a physical 
limitation or disability, which is the nature of the 
veteran's service-connected disability.  Again, the veteran's 
consistent argument in this appeal is that his 
unemployability is due to chronic pain, primarily in his 
back.  These are the reasons why the rejection letters do not 
support his claim.      

The veteran also asserts that the statement by a VA examiner, 
in March 1997, that the veteran had not worked since 1989 due 
to low back pain was an affirmation, and a medical opinion, 
that he could not work since 1989 due to service-connected 
disability.  The VA examiner, in March 1997, memorialized the 
veteran's reported history of progressive increase of back 
pain and his inability to "hold a job since 1989 secondary 
to back pain."  The examiner also said: "It appears that 
[the veteran] would be unable to perform work which would 
require any prolonged sitting, standing, stooping, bending or 
lifting."  To the extent the March 1997 report addresses the 
issue of employability, the Board does not interpret it as a 
clinical determination that the veteran was unemployable due 
to severity of back pain before May 1995.  The examiner 
opined that the veteran appears to have physical limitations 
that would adversely affect employability as of the 
examination, which was in 1997.  The examiner did not opine 
as to whether the veteran was or was not unemployable since 
1989, as the veteran asserts.  Because the Court has held 
that bare transcription of lay history, unenhanced by any 
additional medical comment by the examiner, is not competent 
medical evidence, the Board does not accept the veteran's 
argument that the March 1997 VA examination report is 
evidence of unemployability at the time of receipt of the 
June 1991 claim, or any time before May 3, 1995.  See LeShore 
v. Brown, 8 Vet. App. 406 (1995).  Also, notwithstanding the 
Board's interpretation of the March 1997 VA examination 
report, again, the Board has explained elsewhere in this 
decision why evidence dated in the several years before May 
1995 do not favor a conclusion that the veteran was totally 
disabled for extraschedular TDIU purposes.  

The veteran also argues that SSA grant of disability benefits 
in May 1991 is evidence of his unemployability.  The Board 
notes, however, that it is not bound by the findings of 
disability and/or unemployability made by other agencies, 
including the SSA.  See Collier v. Derwinski, 1 Vet. App. 
413, 417 (1991).  Additionally, the SSA decision was 
predicated upon a finding of disability due to both service-
connected and nonservice-connected disabilities, an option 
not available to VA when determining entitlement to 
compensation benefits.  Moreover, while the SSA disability 
determination was based in part on chronic lumbosacral 
strain, there is evidence dated years after the SSA 
disability determination date that is contrary to the 
veteran's contention that he was unemployable well before 
1995.  In his resume, a copy of which is in the VA vocational 
rehabilitation file, the veteran himself reported working as 
an independent paralegal from mid-1992 forward, a date beyond 
the SSA disability determination.  Again, the fact that the 
veteran himself applied for paralegal jobs on his own in 1992 
is additional evidence of strongly suggestive of the ability 
to work in some capacity consistent with his level of 
experience and education, to date, in the paralegal 
profession.  It defies reason to conclude that an individual 
who physically cannot, or truly believes he cannot, work 
would solicit multiple employers for work.  Even later, in 
late 1993, the veteran reported having had employment for 
some year and a half in Florida state government.  And, even 
later, in 1994, a VA vocational rehabilitation counselor 
noted that the veteran reportedly did not want to pursue 
further "formal" employment until he completes his 
education.  That statement certainly is consistent with the 
apparent reason given by at least one potential employer for 
rejecting a 1992 solicitation for a paralegal position citing 
inadequate qualifications.  The veteran's course of action 
and his statements tend to indicate his belief that he would 
be in a better position to secure a full-time paralegal job 
with better qualifications suited to a paralegal job and that 
he should take the time he needs to be in such a position.  
They do not support a wholesale conclusion that he physically 
was unable to hold any job consistent with his then-current 
level of experience, training, and education.       

As outlined above, the veteran underwent inpatient treatment 
for back, hip and leg pain in 1994.  He was, however, 
released in stable condition and appeared for an appointment 
with his VA vocational rehabilitation counselor shortly 
thereafter with no evidence of disability so severe as to 
limit his educational goals.  It was not until the veteran 
stopped attending classes and presented for fitting for a 
back brace on May 3, 1995, that the medical evidence shows 
that he was unable to perform substantially gainful 
employment as a result of his service-connected disabilities.  
The notes from that day and subsequent medical findings show 
that the veteran's ability to function had deteriorated to a 
point where he could no longer seek and/or maintain 
employment due to his back disability.

Consequently, after a full review of the evidence of record, 
the Board finds that the veteran might have had intermittent 
periods of unemployability due to inpatient care over the 
course of his life and/or as a result of service-connected 
and nonservice-connected disabilities, but it was not until 
May 1995 that his service-connected disabilities resulted in 
his unemployability.  The Board notes that he did not work 
full-time since December 1989, as a truck driver, but he was 
capable of performing substantially gainful activity 
thereafter as evidenced by his continued ability to attend 
school and/or work periodically, part-time, as a paralegal.  
His inability to obtain satisfactory, full-time employment in 
a competitive market is not a ground upon which to conclude 
that he was totally unemployable before May 1995. 

Earlier Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  In claims for increased ratings, the effective date 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date; 
otherwise, it will be the date of receipt of claim.  38 
C.F.R. § 3.400(o)(2).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise, the general rule in 38 C.F.R. 
§ 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App. 
125, 126 (1997).  Thus, three possible dates may be assigned 
depending on the facts of a case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

Based on the above determination that 1990 VA clinical 
records concerning back pain may be deemed an informal 
increased rating claim, and alternatively, that the date of 
receipt of the TDIU claim, specifically, is June 6, 1991, and 
that the date upon which it became factually attainable that 
the veteran was unemployable due to service-connected 
disabilities is May 3, 1995, the Board finds that the 
appropriate effective date for entitlement to TDIU is May 3, 
1995.  Because the increase in disability is not actually 
demonstrated until after a TDIU claim was received on June 6, 
1991, the date that the increase is shown to have occurred, 
May 3, 1995, is the effective date to be assigned to the 
grant of TDIU.  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).   
	
Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has.  38 C.F.R. § 3.159(b)(1).  Notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board concedes that VA failed to provide pre-AOJ decision 
notice consistent with the above notice requirements.  
However, that failure itself is not error as appeal on the 
issue of earlier effective date for the grant of TDIU was 
perfected before enactment of the law requiring the above 
notice.  Under such circumstances, the veteran is entitled to 
such notice and proper subsequent process during the appeal 
period, which the Board finds were provided here.  
Pelegrini v. Principi, 18 Vet. App. at 120.  The Board also 
fails to find prejudice occurred due to timing of the notice, 
or the provision of notice in multiple items sent to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
AOJ, the Board must consider whether prejudice occurred); 
38 C.F.R. § 20.1102 (2006) (harmless error).  

The appeal arose from the filing of a notice of disagreement 
with a December 1999 rating decision, which implemented the 
Board's grant of TDIU in its November 1999 decision, to the 
extent the RO assigned an effective date of May 3, 1995 for 
TDIU.  The August 2000 Statement of the Case (SOC) discussed 
the regulatory requirements governing effective dates.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This appeal 
turns entirely on whether or not the evidence factually 
supports entitlement to extraschedular TDIU (38 C.F.R. 
§ 4.16(b)) before May 3, 1995.  The veteran himself 
demonstrated his understanding of what is meant by 
"extraschedular" TDIU.  In his notice of disagreement 
received in March 2000, he himself cited an applicable 
statute concerning effective dates, and as well, regulations 
and case law pertaining to total disability ratings, arguing 
that he met the requirements of 38 C.F.R. § 4.16(b) before 
May 3, 1995.  He essentially made the same argument at the 
Board hearing in January 2001.  

In April 2004, VA sent the veteran a letter advising him 
that, if he identifies the sources of missing evidence 
pertinent to his effective date claim, then VA would assist 
him in securing the evidence, but that he ultimately is 
responsible for substantiating his claim with evidence not in 
federal custody.  He was told that he could submit any 
pertinent evidence he has.  The veteran's counsel responded 
in April 2004, stating, essentially, that the RO's duty-to-
assist letter is vague and does not specifically address what 
additional evidence not already of record would help 
substantiate the claim.  The argument on appeal is that the 
vague nature of the RO's letter is prejudicial, and that the 
provision of such a letter is incomplete compliance with the 
Court's December 2002 remand order.  The Board respectfully 
disagrees that prejudice resulted.  In the July 2004 
Supplemental SOC (SSOC), the RO acknowledged receipt of 
counsel's response to its April 2004 duty-to-assist letter.  
The SSOC listed the evidence of record pertinent to the 
earlier effective date issue, provided VA regulations 
concerning the duty to assist (38 C.F.R. § 3.159), discussed 
the pertinent effective date provision, and explained, in 
great detail, why the evidence to date does not support an 
earlier effective date.  Again, the veteran himself 
demonstrated his understanding of the criteria applicable to 
TDIU determination and assignment of effective dates.  The 
veteran was represented by counsel throughout this appeal.  
With the provision of the SSOC, the veteran and his counsel 
were notified that additional comment could be submitted.  
Even after the July 2004 SSOC was issued, neither the 
veteran, nor his counsel, identified sources of missing 
evidence pertinent to the veteran's unemployability, although 
argument was submitted.  Also, given that the sole issue on 
appeal is entitlement to extraschedular TDIU before May 3, 
1995, and the veteran's demonstration of his understanding of 
what 38 C.F.R. § 4.16(b) entails, the lack of specific notice 
as to what considerations are pertinent to the assignment of 
disability ratings (Dingess v. Nicholson, 19 Vet. App. 473 
(2006)), in the Board's opinion, is not the basis for 
material prejudice.

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA and private clinical records, SSA 
records, VA vocational rehabilitation file, VA examination 
findings, hearing testimony, and lay statements.  Further on 
the duty to assist, the Board has explained in Section I why 
it found the record sufficient to decide the claim and finds 
no breach of the duty to obtain a medical opinion consistent 
with 38 U.S.C.A. § 5103A(d)(1).  The veteran has not 
identified sources of pertinent, existing evidence missing 
from the record and which he desires VA to review before 
adjudication.  Based on the foregoing, the Board concludes 
that the duty to assist has been fulfilled and it is not 
precluded from deciding this appeal. 


ORDER

An effective date earlier than May 3, 1995, for the grant of 
TDIU, is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


